     Case 1:20-cv-01820-NONE-JLT Document 23 Filed 06/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES HAYES,                                     No. 1:20-cv-01820-NONE-JLT
12                       Plaintiff,                      ORDER DISMISSING STATE LAW CLAIMS
                                                         AT PLAINTIFF’S REQUEST
13            v.
                                                         (Doc. No. 20)
14    DEPUTY MARIO ROJAS, et al.,
15                       Defendants.
16

17          On December 6, 2019, plaintiff Charles Hayes filed a complaint against Kern County and

18   Does 1 through 20. (Hayes v. Kern County, No. 1:19-cv-01722 (“Hayes I”), Doc. No. 1.) In

19   Hayes I plaintiff asserted federal and state claims related to his arrest in Las Vegas and transfer to

20   Kern County, generally alleging that he was improperly held in custody based on an erroneous

21   identification. (Id.) The parties consented to have the assigned magistrate judge preside over all

22   aspects of Hayes I. (Hayes I, Doc. No. 9.) On December 21, 2020, the magistrate judge denied

23   plaintiff’s motion to amend the complaint in Hayes I, finding that the motion, which did not

24   comport with the scheduling order in that matter, was untimely and failed to justify the late

25   amendment. (Hayes I, Doc. No. 23.)

26          On December 28, 2020, approximately one week after the motion to amend in Hayes I

27   was denied, plaintiff initiated the instant action (“Hayes II”). (Doc. No. 1.) The complaint in

28   Hayes II names as defendants a number of individual peace officers employed by Kern County
                                                        1
     Case 1:20-cv-01820-NONE-JLT Document 23 Filed 06/11/21 Page 2 of 2


 1   who were allegedly involved in the false arrest, misidentification, and erroneous imprisonment

 2   that was at issue in Hayes I. (Id.) The actions of these individual officers were at issue in

 3   Hayes I, but the officers had not yet been identified and therefore were named as Does in Hayes I.

 4   With respect to these now-identified individual defendants, plaintiff’s complaint in Hayes II

 5   advances a § 1983 false arrest and false imprisonment claim as well as state law claims for

 6   negligence and intentional infliction of emotional distress. (Id.)

 7          On May 6, 2021, defendants in this case moved to dismiss the state law claims asserted in

 8   Hayes II as barred by the applicable statute of limitations and for failure to comply with

 9   California’s Government Tort Claims Act. (Doc. No. 14.) On May 25, 2020, plaintiff filed a

10   statement of non-opposition, indicating that he “dismisses the state law claims in this action.”

11   (Doc. No. 20.) This is a clear statement of intent to withdraw the state law claims that the court

12   will construe as a request to amend the complaint pursuant to Federal Rule of Civil Procedure 15.

13   See Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 690 (9th Cir. 2005)

14   (explaining that Fed. R. Civ. P. 15 not Fed. R. Civ. P. 41 controls where a party agrees to dismiss

15   some but not all claims from a case). Because this withdrawal took place within the time period

16   for amending as a matter of course under Rule 15(a)(1)(A), the court’s leave is not required.

17   Accordingly, plaintiff’s request to dismiss his state law claims, construed as a motion to amend, is

18   GRANTED.1

19   IT IS SO ORDERED.
20
         Dated:    June 10, 2021
21                                                      UNITED STATES DISTRICT JUDGE

22

23

24

25   1
        Subsequent to the filing of plaintiff’s statement of non-opposition, the parties stipulated to a
26   stay of this case pending a ruling on a motion for multi-district litigation treatment that is before
     the Judicial Panel on Multi-District Litigation. (Doc. No. 21, filed June 2, 2021.) That
27   stipulation appears to have been focused primarily on staying ongoing discovery. The court does
     not construe it as a request to hold the pending motion to dismiss in abeyance and the court is
28
     therefore issuing this order ruling on that motion.
                                                         2
